Atendida la alegación que se hizo en la solicitud sobre que la corte de distrito estaba conociendo de cierto procedimiento de administración judicial sin jurisdicción, expidióse el auto en este caso; pero apa-reciendo del récord elevado que la corte inferior no había resuelto aún las cuestiones que dieron origen al certiorari, y apareciendo además ser el objeto del recurso que el Tribunal Supremo resolviera las cuestiones sometidas a la corte de distrito antes de que ésta las haya resuelto, se anuló el auto, ordenando a la corte de distrito que resuelva las cues-tiones que le han sido planteadas.